DETAILED ACTION
	This is a Non-Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-18 in application number 16/023,195.  Claims 1-18 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered with the claim amendments submitted on 1/20/2021, as per Applicant’s direction.

Response to Amendments and Arguments
	As a preliminary matter, Examiner acknowledges that Applicant’s remarks appear to be cut-off prematurely, with the remarks ending mid-sentence.
	Applicant’s remarks on page 8 regarding the rejection of claims under section 103 are rendered moot by the newly cited portions of SOLIS and FORZLEY, and by the newly cited 
	Applicant has amended to particularly point out that the transaction terminal is a terminal with an interface operated by a user.  This falls within the already cited potions of SOLIS as the invention of SOLIS itself involves a terminal with a user interface.  This amendment does not distinguish itself over the prior art, nor does Applicant argue that it does.
	Applicant primarily argues that the SOLIS and FORZLEY references somehow teach away from each other because SOLIS “is directed to allowing portable and anonymous financial transactions utilizing a disposable bank identification number,” and that FORZLEY “is directed to verifying parties of a transaction for verifiable and traceable digital currency transactions.” Based on this interpretation Applicant argues that “Forzley teaches away from Solis because Solis is directed to anonymous transactions and Forzley is directed to verifying and producing traceable transactions.”  Response at 7.
	Examiner finds this argument flawed on several fronts.  First, these interpretations of the SOLIS and FORZLEY references are improperly narrow as to draw a comparison for the references teaching away.  SOLIS discloses completing transactions at a payment terminal not just with an anonymous “BIN” but with a traditional bank account at a financial institution.  The anonymous embodiment, is only one embodiment, and SOLIS details a “financial services ecosystem” where a portable device can make payments at a merchant terminal.  Similarly, the invention of FORZLEY involves a payment processor and API for verifying a threshold trust level for a transaction involving the conversion of a payor cryptocurrency with a payee fiat currency.  Thus, the inventions of SOLIS and FORZLEY do not distinguish themselves on the basis of anonymity such that an adequate teaching away argument can be made.

	Amended claim 13 comes closest to addressing a problem unique to cryptocurrency, namely, that a merchant may have difficulty accepting cryptocurrency because of the volatility in conversation rate.  However, the recitation to the calculation of failure/denial rate out of total cryptocurrency transactions processed at the terminal, is no different than the calculation of the same rate for any currency conversion transaction.  To illustrate this point, the RONCA reference is recited in place of the POOL reference (of the Final Rejection) to illustrate that while determining risk in a cryptocurrency conversion is a known challenge to a person having ordinary skill in the art before the effective filing date of the claimed invention, the solution to this problem is not necessarily known.  The RONCA reference discloses a specific embodiment of how to solve this problem which falls within the broad scope of the claim language of the present application.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A claim is indefinite when it contains words or phrases whose meaning is unclear.  See MPEP 2173.05(e) (citing In re Packard, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014)).
	Regarding claims 1-12, independent claim 1 recites the phrase identifying, on the transaction terminal, a pay now option selected by an operator.  The method of independent claim 1 is recited as implemented on a transaction terminal, yet the recitation to a transaction terminal identifying on the transaction terminal is incongruous with the interpretation that the operator is making the selection, and thus, must identifying the selection.  Therefore independent claim 1 contains words or phrases whose meaning is unclear and is rendered indefinite, and claims 1-12 are rejected under 35 U.S.C. 112.
	Claims 1-12 stand additionally rejected because claim 1 recites the limitation (the indefinite phrase emphasized in bold-type): 
1.7	 and wherein when a given transaction at the transaction terminal has a selected payment option from the payment options that is not associated with any cryptocurrency payment processing the given payment for the given transaction on the transaction terminal via an unaltered or existing workflow.
any cryptocurrency payment processing [. . .].  A word or punctuation may be missing,  Therefore independent claim 1 contains words or phrases whose meaning is unclear and is rendered indefinite, and claims 1-12 are additionally rejected under 35 U.S.C. 112.

	Regarding claims 13-18, independent claim 13 recites the limitation (the indefinite phrase emphasized in bold-type): 
13.6	 and updating the threshold amount with the transaction manager based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments for the cryptocurrency transactions.
	This phrase of denied of failed is indefinite—it could be interpreted as “denied or failed” or as denied of failed, where denied of failed is the total number of denied transactions relative to the total number of failed transactions.  It is unclear whether this phrase should be interpreted as “a denial rate,” “failure rate,” or “denial and failed rate.”  . The “denied of failed” element further complicates the issue because it doesn’t cure the ambiguity of “denial/failure.”  Transactions that are denied are not necessarily the same as transactions that fail, according to the ordinary and customary meaning of these terms.  A denied transaction carries the implication that an operator, merchant, or merchant terminal acted to stop the transaction.  Failed transactions simply fail, whether denied or because, 

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2015/0178693 A1 (hereinafter “SOLIS”) in view of U.S. Pre-Grant Publication US 2017/0116608 A1 (hereinafter “FORZLEY”) and further in view of U.S. Pre-Grant Publication US 2015/0363783 A1 (hereinafter “RONCA”).  The claim language of the instant application is quoted in italics with the disclosure of the prior art emphasized in bold.  (All 
	Regarding independent claim 1, SOLIS discloses:
	A method, comprising: providing executable instructions to a hardware processor on a transaction terminal from a non-transitory computer-readable storage medium causing the hardware processor to perform operations comprising:
1.01	identifying, on the transaction terminal, a pay now option selected by an operator of the transaction terminal from transaction screens rendered by a user-facing interface on a transaction display of the transaction terminal during a payment transaction being processed on the transaction terminal;
	SOLIS at [0019] ("The user application may be configured to allow the consumer to select and fund one or more financial instruments within the financial services ecosystem. The one or more financial instruments may include Electronic Currency.");
	SOLIS at [0078] (“In block 515, a processor dashboard displays electronic fund sources and balances. In block 520, the consumer selects an electronic fund source from multiple funding sources. The processor transfers funds to the electronic account selected by the consumer, in block 525.”);
1.02	rendering, on the transaction display of the transaction terminal by the user-facing interface, payment options comprising a cryptocurrency payment option in a payment transaction screen;
	SOLIS at [0048] (“As an authorization to proceed with the payment, the end user/customer may present a token 230 to a merchant point-of-sale terminal 225.”)

Bitcoin Exchange), an Automated Repository Key is created for identification and trading. . . . When a trader opens an account at an exchange they need only give their trading ID number to the exchange.”);
	SOLIS at [0099] (“The screen capture of FIG. 9 illustrates an embodiment of an exemplary user interface that may be used to initiate transfers between users of the electronic financial service. . . . In a first pull-down menu 910a, the account from which to transfer funds is selected. Similarly, in a second pull-down menu 910b, the account to which the funds are transferred is selected. The amount is specified in a first input field 912a. . . . Once the requisite information is provided, the transfer may be initiated by activating a send button 914a.”);
1.1	receiving, through a user-facing interface of the transaction terminal, a cryptocurrency payment selection;
	SOLIS at [0019] (disclosing selecting on a user application);
	SOLIS at [0048] (disclosing the transaction as conducted at a merchant point-of-sale terminal);
	SOLIS at [0076] (disclosing the use of virtual and fiat currency via Bitcoin Exchange);
	SOLIS at [0078] (disclosing the processor, dashboard display, and selection of funding source);
	SOLIS at [0127] (“The user opens his mobile wallet or another container of information. The user selects the card brand that he or she wants to use for payment, e.g., a Visa, MasterCard or American Express.”).
1.2	 presenting a wallet identifier for a wallet on a payment screen of the transaction terminal responsive to the cryptocurrency payment selection, wherein presenting further includes, rendering, by the user-facing interface, a wallet image representing the wallet identifier within the payment screen during the payment portion of the payment transaction on the transaction terminal
	SOLIS at [0012] ("Google Wallet is a mobile payment system"); [0013] ("Apple's Passbook relies on scanning 2D barcodes to help users manage . . .  loyalty cards and coupons for selected merchants."); [0014] Venmo is touted as a "next generation checking account" that allows users to take money out of a PayPal digital wallet, a bank account, or a credit card balance and send it to someone digitally."); [0016] ("Square, Inc. produces a digital cash register application called the Square Register, which works with Square Reader to turn a smartphone or tablet into a mobile point of sale.")
	SOLIS at [0045] (“The present disclosure also contemplates the use of a payment processing platform 140, with which a client system may interact. Additionally, the various application services hosted on the web servers 111, 112 are understood to interface with the payment processing platform 140 to complete the requested transactions. Notwithstanding the specific reference to the I2C platform, however, it will be appreciated that any other suitable payment processing platform may be substituted without departing from the present disclosure.”);
	SOLIS at [0081] (“[T]he mobile device application generates a QR code image, in block 550. The consumer uses the QR code image to make a purchase, in block 555.”);
	SOLIS at [0129] (“FIG. 8 shows an exemplary graphical user interface (referred to herein as the "GUI 800") for an application, e.g., a mobile device application. The GUI 800 generally includes a user name field 805 and a last login field 810. In the exemplary embodiment shown in FIG. 8, the GUI 800 includes a graphical representation of selectable icons for the 
1.3	 checking a cryptographic network to identify or to verify the presence of the wallet identifier and obtaining a pending transaction identifier for a transfer from a customer wallet to the wallet, wherein checking further includes processing an Application Programming Interface (API) for communicating with the cryptographic network and providing the wallet identifier to identify or to verify the presence of the wallet identifier
	SOLIS at [0048] (“As an authorization to proceed with the payment, the end user/customer may present a token 230 to a merchant point-of-sale terminal 225. The token 230 may be an electronic financial service code 235. . . . The financial service code 235 and the fixed card account 240 are linked to an electronic financial services payment account 245, which may be queried by the financial institution or credit card processing entity 210 to request authorization to proceed with a credit that involves the electronic financial services payment account 245.”);
	SOLIS at [0076] (“For virtual and fiat currency (e.g., Bitcoin Exchange), an Automated Repository Key is created for identification and trading. . . . When a trader opens an account at an exchange they need only give their trading ID number to the exchange. The financial services entity verifies all information using existing services. When a trader establishes an account, the financial services entity verifies that the account is registered and the PIN matches.”);
	SOLIS at [0100] (“The transfer is understood to take place by conventional ACH modalities, and accordingly, destination account number is specified in a first input field 1012a.”).
1.4	 confirming a payment based on the pending transaction identifier

1.5	 providing the pending transaction identifier on a receipt from the transaction terminal to conclude the transaction
	SOLIS at [0080] (“[W]here the consumer orders a product from a payment gateway-enabled merchant, the consumer enters the digital card number into the gateway. . . . . In the case where the purchase is authorized, the processor completes the transaction.”)
1.6	 and suspending any subsequently requested cryptocurrency payment selections for subsequent transactions based on receiving a command from an enterprise server;
	SOLIS at [0076] (disclosing the selection of a virtual currency, such as on a BitCoin exchange, at 1.1 above).
1.7	 and wherein when a given transaction at the transaction terminal has a selected payment option from the payment options that is not associated with any cryptocurrency payment processing the given payment for the given transaction on the transaction terminal via an unaltered or existing workflow.
	SOLIS at [0047] ("Referring to the flow diagram of FIG. 2, an overview of one embodiment of a financial services ecosystem 200 will be considered. In general, the ecosystem 200 contemplates the crediting of a merchant, by way of a merchant bank 220, for goods sold or services rendered to an end-user/customer. Based upon a conventional payment modality, the 
	SOLIS at [0048] ("As an authorization to proceed with the payment, the end user/customer may present a token 230 to a merchant point-of-sale terminal 225. The token 230 may be an electronic financial service code 235, also referred to herein as a HyperBIN, and may be embodied as a near field communications data stream, a barcode, or a card number sequence that is processed in accordance with card-not-present (CNP) procedures. In this embodiment, the token 230 is understood to be processed as a real-time instant virtual, tokenized and disposable card for peer to peer transaction. Alternatively, a fixed card account 240 may be presented to the merchant POS terminal 225. The financial service code 235 and the fixed card account 240 are linked to an electronic financial services payment account 245, which may be queried by the financial institution or credit card processing entity 210 to request authorization to proceed with a credit that involves the electronic financial services payment account 245.")
	SOLIS does not disclose a wallet identifier for a wallet (1.2), checking a cryptographic network with the wallet identifier (1.3), providing the pending transaction identifier on a receipt (1.5), or and suspending any subsequently requested cryptocurrency payment selections for subsequent transactions based on receiving a command from an enterprise server (1.6).
	FORZLEY discloses the remaining elements of the limitations not disclosed by SOLIS except for (1.6):
1.2	 presenting a wallet identifier for a wallet on a payment screen of the transaction terminal responsive to the cryptocurrency payment selection, wherein presenting further includes, rendering, by the user-facing interface, a wallet image representing the wallet identifier within the payment screen during the payment portion of the payment transaction on the transaction terminal
	FORZLEY at [0029] ("[A] customer 202 is then prompted to enter additional identification, business, and banking information to enable the payment processor and banking institutions to access their financial accounts to withdraw or deposit money. This information may include . . . [their] crypto-currency wallet address, credit or debit card information, . . . and other information as required to make a financial transaction. At this point the customer becomes a transacting customer 203 and may send or receive fiat-currency or crypto-currency transactions.");
1.3	 checking a cryptographic network to identify or to verify the presence of the wallet identifier and obtaining a pending transaction identifier for a transfer from a customer wallet to the wallet, wherein checking further includes processing an Application Programming Interface (API) for communicating with the cryptographic network and providing the wallet identifier to identify or to verify the presence of the wallet identifier
	FORZLEY at [0028] (“The payment processor may provide APIs (application program interface) to enable these third parties to securely interface with the payment processor.”);
	FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”);
1.5	and providing the pending transaction identifier on a receipt from the transaction terminal to conclude the transaction;
	FORZLEY at [0053] (“An invoice summary form 634 is then displayed to allow the sender or payee to review and confirm the information. . . . The payee who created the invoice is also sent an email 641 as a receipt for the transaction.”).
1.6	 and suspending any subsequently requested cryptocurrency payment selections for subsequent transactions based on receiving a command from an enterprise server;
	FORZLEY at [0030] (“Referring to FIG. 3, in order to comply with the relevant government AML, KYC, and other regulations the payment processor will be required to verify the identity of the payer or payee. For some transactions, especially for large amounts of money, both may have to be verified. Verification can be done in different levels depending on the amount of money involved or other criteria as set out in the regulations. . . . Referring to FIG. 5, for larger transfers a level 3 501 verification may be required, for example greater than $10,000, credit references, bank statements, and even onsite visits by the payment processor or their agents may be required. The transfer of larger amounts or other special circumstances may be required even more stringent checks.
	FORZLEY at [0034] (“FIG. 5 shows details of an example of level 3 verification 501 according to one embodiment of the invention. The applicant (payer or payee) may be required to provide further information 502 such as credit references and bank statements. Onsite visits may also be required for large transactions or transactions to of from some countries. If the verification of this information is successful 503 then level 3 verification 504 is complete. Otherwise further authorization 505 may be required from the applicant which may lead to the applicant being declined 506.”).
wallet identifier that is present on a cryptographic network, the receipt sent at the conclusion of the transaction, and the suspension of any subsequently requested transactions based on receiving a command from an enterprise server.  Even so, SOLIS does disclose the use of existing wallet applications as payment service processers available to the user via a terminal interface (1.2). Id. at [0012-0016].  This includes the generation of a QR code which serves as a transaction identifier for a token in an electronic exchange.  SOLIS further discloses steps on a “merchant point of sale” terminal involving a token which acts as a transaction identifier associated with a particular electronic financial services account.  Id. at [0048].  SOLIS even discloses using a cryptographic network to process the transaction by using “traditional ACH modalities,” and discloses how data is compartmentalized in that method.  Finally, SOLIS discloses an embodiment of its invention involving a cryptocurrency by utilizing a BitCoin exchange.  It is well known to a person of ordinary skill in this art, that checking the progress of any peer-to-peer transaction on the BitCoin blockchain involves querying or checking, the network to see if a transaction has been approved by enough nodes in the network to be added to the BitCoin blockchain.  It is a property of the BitCoin blockchain itself relied but not explicitly disclosed by SOLIS.
	FORZLEY discloses what SOLIS does not explicitly state with respect to a wallet identifier for a wallet, as part of a transaction involving a payment processor and API—that when making a peer-to-peer transaction involving cryptocurrency, a crypto-currency wallet address is provided.  FORZLEY at [0029].  In the BitCoin embodiment, this address is a public key that is identifiable to anyone who wishes to access the cryptographic network underlying the BitCoin blockchain.  FORZLEY then fully discloses the present invention’s claim to checking a cryptographic network with a wallet identifier by stating “[the transaction] may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”  FORZLEY at [0044].  FORZLEY discloses that the “payment processor,” which in this embodiment is the BitCoin exchange interface, is an API.  Where the wallet identifier is displayed as an image on the interface, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to embody this wallet image as a QR code, as disclosed by SOLIS.
	FORZLEY further discloses that as the amount of a transaction increases, the degree of scrutiny and verification required to approve the transaction increases, and if the verification standard is not met corresponding to the amount of funds transferred, then any transactions of the applicant are declined.  This includes future transactions, because any transactions requiring the “level 3” clearance are declined until the required authorization and verification conditions are met.
	The combination of SOLIS in view of FORZLEY does not explicitly disclose: suspending any subsequently requested cryptocurrency payment selections for subsequent transactions based on receiving a command from an enterprise server.
	However, RONCA discloses the remaining limitation:
1.6	 and suspending any subsequently requested cryptocurrency payment selections for subsequent transactions based on receiving a command from an enterprise server.
	RONCA at [0062] ("Enterprise cryptocurrency server 130 may include transformation engine 214. Generally, transformation engine 214 may initiate the execution of transactions that facilitate an exchange of one currency for another currency, such as an exchange of a fiat currency for a cryptocurrency (or vice versa) or an exchange of one cryptocurrency for another cryptocurrency, according to any one of a variety of embodiments suitable for a particular purpose.");
	RONCA at [0072] ("Conversion engine 216 may also determine whether the conversion is optimal. According to some embodiments, conversion engine 216 may do so based at least in part upon analyzing the data associated with the conversion. In such an embodiment, conversion engine 216 may consider time factors, price factors associated with particular currencies (such as the value of various currencies), price factors associated with particular cryptocurrencies (such as the value of various cryptocurrencies), volume of particular currencies, volume of particular cryptocurrencies, availability of particular currencies, availability of particular cryptocurrencies, popularity of particular currencies, popularity of particular cryptocurrencies, volatility of particular currencies, volatility of particular cryptocurrencies, economic risk factors, current currency exchange rates, or any other factors that may facilitate determining whether the conversion is optimal. For example, conversion engine 216 may determine that the conversion is optimal based on financial advantages that may be gained by the enterprise and/or customer 102. In this example, conversion engine 216 may consider financial factors such as currency exchange rates, transaction fees, and/or cryptocurrency prices to determine that the conversion will generate a financial advantage for the enterprise and/or customer 102.");
	RONCA at [0205] ("The electronic payment service may communicate validation data as part of a request to transfer funds or in response to a request to provide the validation data. Validation data may include validated tokens, credentials, and any other suitable data peer-to-peer engine 238 may use to confirm that the electronic payment service is a trusted system and/or If the validation fails, the enterprise notifies the electronic payment service and does not initiate the funds transfer.")
	RONCA explicitly discloses the step of the enterprise server not initiating the funds transfer based on a command from the enterprise server; the basis in the cited portion of RONCA is that validation fails with an electronic payment service.  The act of suspending is performed by the enterprise server via the validation engine; when validation fails, the enterprise server will not initiate a funds transfer.  To “not initiate” in response to failed validation is equivalent to the step of suspending any subsequent transactions, because a person having ordinary skill in the art before the effective filing date of the present invention would understand that a cryptocurrency payment selection cannot proceed but for validation occurring.  Thus, ¶ [0205] of RONCA discloses this limitation (1.6), as recited, in full.
	Furthermore, the disclosure of RONCA involves, in at least one embodiment, purchasing cryptocurrency with fiat currency, where the purchase of a cryptocurrency involves a conversion between at least one cryptocurrency and fiat currency.  RONCA discloses at ¶ [0072] that a conversion engine is utilized by the enterprise server to determine whether transactions are optimal.  
	While RONCA does not explicitly state that any cryptocurrency payment selection would be subsequently suspended based on a finding by the conversion engine that is not optimal, a person having ordinary skill in the art before the effective filing date of the claimed invention would view the disclosure of RONCA as a modification to the invention of SOLIS in view of 
	The payment methods disclosed by SOLIS and FORZLEY were both well known to a person having ordinary skill in the art before the effective filing date of the claimed invention.  A person having ordinary skill in the art would reasonably expect the payment method and terminal of SOLIS, as it involves an operator and user interface therein, in combination with the method of processing cryptocurrency via the payment processor and API disclosed by FORZLEY, to retain their respective properties and functions when performed in combination.  See MPEP § 2143 Part II.A Ex.5 (discussing Sundance, Inc. v. DeMonte Fabricating Ltd., 89 USPQ2d 1535 (Fed. Cir. 2008)).  Moreover, the combination of SOLIS in view of FORZLEY may be modified by a person having ordinary skill in the before the effective filing date of the claimed invention 
	By the rationale outlined above, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment terminal and API of SOLIS with the cryptocurrency payment processor of FORZLEY and further in view of the cryptocurrency enterprise server of RONCA, to obtain the claimed invention.  Therefore independent claim 1 is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.  Discussion proceeds to the dependent claims.
	
	Regarding claim 2, FORZLEY discloses in full:
2.1	 receiving the pending transaction identifier during a refund transaction at the transaction terminal, checking the cryptographic network with the pending transaction identifier and obtain a confirmed transfer indicator, and initiate a transfer from the wallet to the customer wallet over the cryptographic network.
	FORZLEY at [0002] (“Currencies may be transferred from a payer to a payee for various reasons. A buyer may purchase goods or services from a merchant in person, via telephone or through an Internet web site. A merchant or business may be paying a supplier, employees, sales people, consultants, or others. They may also be issuing refunds or rebates to customers or suppliers, or making payments as part of an affiliate program with another business or individual.”);
	FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”).
	As discussed in detail with respect to claim 1 above, FORZLEY discloses the steps of checking the cryptographic network to identify a transaction identifier as part of a cryptocurrency transaction.  The only additional element claimed here is that of a refund transaction, but a refund transaction still retains all of the elements of a peer-to-peer cryptocurrency transaction except that it is the original payee sending funds to the original payor.  FORZLEY discloses this peer-to-peer transaction occurring as a refund.  Therefore, as described above for independent claim 1, the instant dependent claim 2 is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

	Regarding claim 3, SOLIS discloses in full:
3.1	 receiving the pending transaction identifier further includes receiving the pending transaction identifier through scanning a Quick-Response (QR) code from the receipt that represents the pending transaction identifier.
	SOLIS at [0072] (“In some embodiments, HyperBIN [a token protocol] is used for electronic exchange. When money is sent to a recipient using HyperBIN [a token protocol], Electronic Currency is created and embedded onto a bar code, magnetic strip, or QR code in the form of a virtual, tokenized and disposable card BIN that can be recognized by any POS device.”);
	SOLIS at [0074] (“In another exemplary scenario, a consumer walks into a coffee shop and pays with Electronic Currency. The cashier at the coffee shop runs the Electronic Currency just like any other Visa/MasterCard gift card, except that the redemption is "open loop," meaning 
	SOLIS at [0081] (“In another scenario, after the digital card number is pulled from the BIN range by the processor, in block 550, the mobile device application generates a QR code image, in block 550. The consumer uses the QR code image to make a purchase, in block 555.”).
	SOLIS discloses the QR code as a transaction identifier for a token in an electronic exchange.  This token can be embodied as a QR code [0072], and the token may serve as a receipt in an exchange of currency for goods at a coffee shop [0074].  SOLIS further discloses that this QR code can be an image on mobile device generated by a mobile device application.  Therefore SOLIS discloses all elements of claim 3, and this claim is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

	Regarding claim 4, SOLIS discloses in full:
4.1	 initiating further includes scanning an image of the customer wallet from a display of a mobile device operated by a customer.
	SOLIS at [0081] (“In another scenario, after the digital card number is pulled from the BIN range by the processor, in block 550, the mobile device application generates a QR code image, in block 550. The consumer uses the QR code image to make a purchase, in block 555.”).
	SOLIS discloses the mobile device application, as the customer wallet, “generat[ing] a QR code image,” where “the consumer uses the QR code image” as a customer, “to make a 

	Regarding claim 5, SOLIS discloses (emphasized):
5.1	 scanning further includes providing a refund amount for the refund transaction and a customer wallet identifier obtained from the image to a wallet application that hosts the wallet for the wallet application to transfer the refund amount from the wallet to the customer wallet over the cryptographic network.
	SOLIS at [0072] (“In some embodiments, HyperBIN [a token protocol] is used for electronic exchange. When money is sent to a recipient using HyperBIN [a token protocol], Electronic Currency is created and embedded onto a bar code, magnetic strip, or QR code in the form of a virtual, tokenized and disposable card BIN that can be recognized by any POS device.”);
	SOLIS at [0074] (“In another exemplary scenario, a consumer walks into a coffee shop and pays with Electronic Currency. The cashier at the coffee shop runs the Electronic Currency just like any other Visa/MasterCard gift card, except that the redemption is "open loop," meaning that Electronic Currency can be passed from one end user to the next, until redeemed for goods, services or cash. In some embodiments, Electronic Currency may be sent via email with tracking capabilities. HyperBIN is the identification that is tracked for reconciliation while the consumer remains anonymous.”)
	SOLIS at [0080] (“In one exemplary scenario, where the consumer orders a product from a payment gateway-enabled merchant, the consumer enters the digital card number into the gateway, in block 540. The gateway will allow and make the connection if the consumer is 
	SOLIS at [0081] (“In another scenario, after the digital card number is pulled from the BIN range by the processor, in block 550, the mobile device application generates a QR code image, in block 550. The consumer uses the QR code image to make a purchase, in block 555.”);
	SOLIS does not disclose providing a refund amount for the refund transaction and to transfer the refund amount from the wallet to the customer wallet over the cryptographic network.
	FORZLEY discloses regarding claim 5:
5.1	 scanning further includes providing a refund amount for the refund transaction and a customer wallet identifier obtained from the image to a wallet application that hosts the wallet for the wallet application to transfer the refund amount from the wallet to the customer wallet over the cryptographic network.
	FORZLEY at [0002] (“Currencies may be transferred from a payer to a payee for various reasons. A buyer may purchase goods or services from a merchant in person, via telephone or through an Internet web site. A merchant or business may be paying a supplier, employees, sales people, consultants, or others. They may also be issuing refunds or rebates to customers or suppliers, or making payments as part of an affiliate program with another business or individual.”);
	FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, 
	Claim 5 is directed to a steps for completing a cryptocurrency transaction, involving a wallet and wallet identifier associated with that cryptocurrency, where this transaction is characterized as a refund transaction, and involves scanning with respect to a QR code.  SOLIS teaches scanning the QR code as a wallet identifier in a wallet application, where the QR code is a token identifier for a transaction.  FORZLEY discloses this transfer occurring over a cryptocurrency network involving a cryptocurrency wallet.  All elements of claim 5 are disclosed by the combination of SOLIS and FORZLEY.  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of SOLIS with the cryptocurrency steps of FORZLEY to obtain the claimed invention.  Therefore claim 5 is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

	Regarding claim 6, FORZLEY discloses in full:
6.1	 receiving further includes presenting a plurality of available cryptocurrencies within the payment screen on the transaction terminal and identifying the cryptocurrency payment selection as a customer selection of a particular type of cryptocurrency.
	FORZLEY at [0042] (“If the payer is paying in a fiat-currency, the payment processor will then select a crypto-currency or several cryptocurrencies for the transaction. . . . The payment processor may choose a default crypto-currency or use these parameters to choose one. They may also select multiple cryptocurrencies and present these choices to the payer and allow them to make the choice. Once a crypto-currency is chosen it will have associated protocols that 
	FORZLEY discloses presenting multiple types of cryptocurrencies for customer selection while interacting with a payment application.  FORZLEY discloses all elements of claim 6, and this claim is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

	Regarding claim 7, SOLIS discloses in full:
7.1	 presenting further includes rendering the wallet identifier as a Quick-Response (QR) code within the payment screen.
	SOLIS at [0072] (“In some embodiments, HyperBIN [a token protocol] is used for electronic exchange. When money is sent to a recipient using HyperBIN [a token protocol], Electronic Currency is created and embedded onto a bar code, magnetic strip, or QR code in the form of a virtual, tokenized and disposable card BIN that can be recognized by any POS device.”);
	SOLIS at [0081] (“In another scenario, after the digital card number is pulled from the BIN range by the processor, in block 550, the mobile device application generates a QR code image, in block 550. The consumer uses the QR code image to make a purchase, in block 555.”).
	SOLIS discloses the QR code with respect to its display on payment screen as a wallet identifier.  The wallet identifier is disclosed as a token stored in the QR code.  SOLIS discloses all elements of claim 6, and this claim is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

	Regarding claim 8, FORZLEY discloses in full:
8.1	 presenting further includes converting a total transaction price for the transaction to an equivalent amount in a cryptocurrency identified by the cryptocurrency payment selection.
	FORZLEY at [0042] (“[The payer] may also select multiple cryptocurrencies and present these choices to the payer and allow them to make the choice. Once a crypto-currency is chosen it will have associated protocols that govern the transfer, which may include information required, minimum and maximum amounts, and others.”).
	FORZLEY at [0045] (“The crypto-currency amount is now converted by an exchange to an equivalent amount of the fiat-currency specified by or for the payee. Similarly to the conversion from payer fiat-currency to crypto-currency, this conversion from crypto-currency to payee fiat-currency may have its own set of criteria. . . .  Payers or payees may also insist on the use of a single or multiple approved crypto-currencies.”).
	FORZLEY discloses converting the transaction price, whether it be in cryptocurrency or fiat currency, into the cryptocurrency of the customer’s payment selection.  Therefore FORZLEY discloses all elements of claim 9, and this claim is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

	Regarding claim 9, FORZLEY discloses
9.1	 converting further includes obtaining a cryptocurrency rate from a cryptocurrency exchange and using the cryptocurrency rate to calculate the total transaction price.
	FORZLEY at [0045] (“The crypto-currency amount is now converted by an exchange to an equivalent amount of the fiat-currency specified by or for the payee. Similarly to the conversion from payer fiat-currency to crypto-currency, this conversion from crypto-currency to payee fiat-currency may have its own set of criteria. Depending on parameters of the transaction, 
	FORZLEY further discloses the cryptocurrency exchange as an element of the cryptocurrency conversion process.  FORZLEY discloses all elements of claim 9.  Therefore claim 9 is rendered obvious by SOLIS in view of FORZLEY.

	Regarding claim 10, SOLIS discloses in full:
10.1	 obtaining further includes presenting within the payment screen the equivalent amount with the wallet identifier.
	SOLIS at [0072] (“In some embodiments, HyperBIN [a token protocol] is used for electronic exchange. When money is sent to a recipient using HyperBIN [a token protocol], Electronic Currency is created and embedded onto a bar code, magnetic strip, or QR code in the form of a virtual, tokenized and disposable card BIN that can be recognized by any POS device.”)
	SOLIS at [0081] (“In another scenario, after the digital card number is pulled from the BIN range by the processor, in block 550, the mobile device application generates a QR code image, in block 550. The consumer uses the QR code image to make a purchase, in block 555.”).
	SOLIS discloses the QR code image presented and scanned from a payment screen and the QR code as the tokenized identifier for the transaction.  SOLIS discloses all elements of 

	Regarding claim 11, FORZLEY discloses in full:
11.1	 checking further includes delaying the checking for a configured period of elapsed time after the presenting.
	FORZLEY at [0042] (“Depending on parameters of the transaction one crypto-currency may provide an advantage over others such as lower fees, increased security, faster transfer, extensive reporting, government approval, or others.”);
	FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”).
	FORZLEY discloses checking for errors on the cryptographic network, where the checking limitation, is invoked from independent claim 1 (1.3), checking a cryptographic network with the wallet identifier.  “Checking for errors” and “verifying success on the crypto-currency block chain” are precisely the elements claimed by the present invention by reciting delaying the checking for a configured period of elapsed time.  Furthermore, FORZLEY discloses the speed of transfer, .i.e., the elapsed time it takes to complete a transfer, as one of the parameters of a cryptocurrency transaction.  Given, that FORZLEY discloses time of transfer as a parameter in the transaction, and FORZLEY discloses checking a cryptographic network to verify the transaction, FORZLEY discloses all elements of claim 11.  Therefore claim 11 is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

	Regarding claim 12, SOLIS discloses in full:
12.1	 confirming further includes associating a terminal transaction identifier for the payment transaction with the pending transaction identifier.
	SOLIS at [0072] (“In some embodiments, HyperBIN [a token protocol] is used for electronic exchange. When money is sent to a recipient using HyperBIN [a token protocol], Electronic Currency is created and embedded onto a bar code, magnetic strip, or QR code in the form of a virtual, tokenized and disposable card BIN that can be recognized by any POS device.”);
	SOLIS at [0074] (“The cashier at the coffee shop runs the Electronic Currency just like any other Visa/MasterCard gift card, except that the redemption is "open loop," meaning that Electronic Currency can be passed from one end user to the next, until redeemed for goods, services or cash.”).
	SOLIS discloses such a transaction identifier as part of an “open loop” electronic payment token.  Therefore claim 12 is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

	Regarding independent claim 13, SOLIS discloses:
	A method, comprising: providing executable instructions to a hardware processor on a server from a non-transitory computer-readable storage medium causing the hardware processor to perform operations comprising:
13.1	 providing a transaction manager executing on a transaction terminal with a threshold amount beyond which the transaction manager is to deny any requests for cryptocurrency payments selected as payment for transactions being conducted at the transaction terminal when total transaction price for any given one of the transactions at the transaction terminal exceed the threshold amount;
	SOLIS at [0019] ("The user application may be configured to allow the consumer to select and fund one or more financial instruments within the financial services ecosystem. The one or more financial instruments may include Electronic Currency.");
13.2	 sending to the transaction manager a wallet identifier for a wallet associated with a particular cryptocurrency in response to a request received from the transaction manager during a payment transaction being conducted at the transaction terminal, wherein the payment transaction is one of the transactions processed at the transaction terminal;
	SOLIS at [0045] (“The present disclosure also contemplates the use of a payment processing platform 140, with which a client system may interact. Additionally, the various application services hosted on the web servers 111, 112 are understood to interface with the payment processing platform 140 to complete the requested transactions. Notwithstanding the specific reference to the I2C platform, however, it will be appreciated that any other suitable payment processing platform may be substituted without departing from the present disclosure.”);
13.3	 and maintaining an association between a pending transaction identifier associated with the given cryptocurrency payment and a payment transaction identifier for the payment transaction in a transaction history based on receipt of the pending transaction identifier provided by the transaction manager and obtained by the transaction manager from a cryptographic network.

	SOLIS at [0076] (“For virtual and fiat currency (e.g., Bitcoin Exchange), an Automated Repository Key is created for identification and trading. . . . When a trader opens an account at an exchange they need only give their trading ID number to the exchange. The financial services entity verifies all information using existing services. When a trader establishes an account, the financial services entity verifies that the account is registered and the PIN matches.”);
	SOLIS at [0100] (“The transfer is understood to take place by conventional ACH modalities, and accordingly, destination account number is specified in a first input field 1012a.”);
13.4	 monitoring exchange rates published by the cryptographic network by processing an Application Programming Interface (API) for communications with the cryptographic network
	SOLIS at [0076] (disclosing the selection of a virtual currency, such as on a BitCoin exchange via an API);
13.5	sending a command to suspend all subsequent cryptocurrency payments for subsequent transactions to the transaction manager based on identifying a trend either upward or downward in the exchange rates in view of a preconfigured threshold;
	SOLIS at [0048] (disclosing cryptocurrency payments and the transaction manager).
13.6	updating the threshold amount with the transaction manager based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments for the cryptocurrency transactions.
	SOLIS does not disclose a threshold amount beyond which the transaction manager is to deny any requests for cryptocurrency payments at the transaction terminal when total transaction price for any given one of the transactions at the transaction terminal exceed the threshold amount (13.1); and a wallet identifier for a wallet (13.2); monitoring exchange rates published by [the network] (13.4); sending a command to suspend all subsequent [payments] for subsequent transactions [. . . ] based on identifying a trend either upward or downward in the exchange rates in view of a preconfigured threshold (13.5); and updating the threshold amount with the transaction manager based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments for the cryptocurrency transactions (13.6).
	Regarding independent claim 13, FORZLEY discloses the following not disclosed by SOLIS:
13.1	 providing a transaction manager of a transaction terminal with a threshold amount beyond which the transaction manager [payment processor] is to deny any requests for cryptocurrency payments selected as payment for transactions being conducted at the transaction terminal when total transaction price for any given one of the transactions at the transaction terminal exceed the threshold amount;
	FORZLEY at [0012] (“The payment processor utilizes the currency information and the identification information to determine a transaction restriction level. The payment processor verifies that the identification information does not meet a threshold for the transaction restriction level and augments the identification information to meet the threshold for the transaction restriction level. The payment processor receives payment in the payer fiat-currency and initiates a transaction to convert the payer fiat-currency amount into a crypto-currency amount. The payment processor converts the crypto-currency amount into the payee fiat-currency and initiates a transfer of the payee fiat-currency amount to the payee.”).
	FORZLEY at [0014] (“The payment processor utilizes the currency information and the identification information to determine a transaction restriction level. The payment processor verifies that the payer trusted level and the payee trusted level meet a threshold for the transaction restriction level.”);
	FORZLEY at [0041] .(“The payment processor may initiate the transactions immediately or may also delay payment until certain criteria have been met such as receiving payment from the payer, making payment on a specified date, when the total amount to be transferred exceeds a certain amount, or any other criteria set by the payer or the payment processor.”);
	FORZLEY at [0042] (“Once a crypto-currency is chosen it will have associated protocols that govern the transfer, which may include information required, minimum and maximum amounts, and others.”);
13.2	 sending to the [payment processor] a wallet identifier for a wallet associated with a particular cryptocurrency in response to a request received from the [payment processor] during a payment transaction being conducted at the transaction terminal, wherein the payment transaction is one of the transactions processed at the [payment processor];
	FORZLEY at [0029] ("[A] customer 202 is then prompted to enter additional identification, business, and banking information to enable the payment processor and banking institutions to access their financial accounts to withdraw or deposit money. This information may include . . . [their] crypto-currency wallet address, credit or debit card information, . . . and other information as required to make a financial transaction. At this point the customer becomes a transacting customer 203 and may send or receive fiat-currency or crypto-currency transactions.");
13.4	 monitoring exchange rates published by the cryptographic network by processing an Application Programming Interface (API) for communications with the cryptographic network;
	FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”);
13.5	sending a command to suspend all subsequent cryptocurrency payments for subsequent transactions to the [payment processor] . . . in view of a preconfigured threshold;
	FORZLEY at [0030] (“Referring to FIG. 3, in order to comply with the relevant government AML, KYC, and other regulations the payment processor will be required to verify the identity of the payer or payee. For some transactions, especially for large amounts of money, for larger transfers a level 3 501 verification may be required, for example greater than $10,000, credit references, bank statements, and even onsite visits by the payment processor or their agents may be required. The transfer of larger amounts or other special circumstances may be required even more stringent checks.
	FORZLEY at [0034] (“FIG. 5 shows details of an example of level 3 verification 501 according to one embodiment of the invention. The applicant (payer or payee) may be required to provide further information 502 such as credit references and bank statements. Onsite visits may also be required for large transactions or transactions to of from some countries. If the verification of this information is successful 503 then level 3 verification 504 is complete. Otherwise further authorization 505 may be required from the applicant which may lead to the applicant being declined 506.”).
	FORZLEY at [0041-42] (disclosing “delay[ing] payment . . . until the total amount to be transferred exceeds a certain amount,” where the associated protocols that govern the transfer may include  . . . minimum and maximum amounts.”).
13.6	updating the threshold amount with the [payment processor] based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments for the cryptocurrency transactions.
	FORZLEY at [0012] (“The payment processor utilizes the currency information and the identification information to determine a transaction restriction level. The payment processor verifies that the identification information does not meet a threshold for the transaction and augments the identification information to meet the threshold for the transaction restriction level.”).
	As discussed at independent claim 1, SOLIS discloses all elements of the present invention’s independent claim 13, in particular the terminal and transaction manger, but for the wallet identifier that is present on a cryptographic network, the receipt sent at the conclusion of the transaction, and the steps involving the suspension of cryptocurrency payments based on a threshold amount and monitoring exchange rates, as these elements to implementing the steps of limitations 13.5 and 13.6, with respect to an enterprise server and denial/failure rate.
	FORZLEY discloses what SOLIS does not explicitly state with respect to a wallet identifier for a wallet, as part of a transaction involving a payment processor and API—that when making a peer-to-peer transaction involving cryptocurrency, a crypto-currency wallet address is provided.  FORZLEY at [0029].  
	FORZLEY further discloses the declining of any transactions for a specific applicant which does not meet a required verification and authorization threshold corresponding to the transaction amount.  This includes future transactions, because any transactions requiring the “level 3” clearance are declined until the required authorization and verification conditions are met.
	The combination of SOLIS in view of FORZLEY does not explicitly disclose: monitoring exchange rates published by the [network] by processing an [interface] for communications with the [network] (13.4); [sending a command to suspend all subsequent cryptocurrency payments] for subsequent transactions to the terminal] based on identifying a trend either upward or downward in the exchange rates in view of a preconfigured threshold (13.5); and [updating the threshold amount] based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments for the cryptocurrency transactions (13.6).
	However, RONCA discloses the remaining elements not explicitly disclosed by SOLIS in view of FORZLEY, namely:
13.4	monitoring exchange rates published by the [cryptographic network] by processing an [API] for communications with the [cryptographic network];
	RONCA at [0070] ("Conversion engine 216 generally retrieves price data associated with currencies and cryptocurrencies. For example, a customer 102 may request an exchange of a first currency for a particular cryptocurrency if the exchange is optimal. In response, transformation engine 214 may communicate a request to conversion engine 216 to determine whether converting the first currency into a particular cryptocurrency is optimal.")
	RONCA at [0075] ("Conversion rules may also include any number of monitoring frequency rules that may weigh various factors to determine a monitoring frequency, such as whether a cryptocurrency has maintained a consistent value price for a particular amount of days, hours, minutes or whether there has been a large increase or decrease in the value of a cryptocurrency. For example, customer 102 may request that an exchange only be executed at a specific exchange rate. Customer 102 may also request to be notified when the desired exchange rate has been met for the potential conversion. In response, conversion engine 216 may leverage the monitoring frequency rules to determine a frequency for which to monitor cryptocurrency values, fiat currency values, and/or exchange rates. Conversion engine 216 may then monitor exchange rates at the determined frequency, which may allow conversion In response, conversion engine 216 may leverage an internal algorithm to determine the number of exchanges to reference in order to determine a reliable and consistent exchange 140 (based on, for example, acceptance of the fiat currency to be used, availability of the desired cryptocurrency, acceptance of the desired exchange rate, optimal speed of proof-of-work validation, and/or average time to hold prior to confirming the conversion).");
13.5	sending a command to suspend all subsequent currency payments] for subsequent transactions to the terminal based on identifying a trend either upward or downward in the exchange rates in view of a preconfigured threshold;
	RONCA at [0072] ("Conversion engine 216 may also determine whether the conversion is optimal. According to some embodiments, conversion engine 216 may do so based at least in part upon analyzing the data associated with the conversion. In such an embodiment, conversion engine 216 may consider time factors, price factors associated with particular currencies (such as the value of various currencies), price factors associated with particular cryptocurrencies (such as the value of various cryptocurrencies), volume of particular currencies, volume of particular cryptocurrencies, availability of particular currencies, availability of particular cryptocurrencies, popularity of particular currencies, popularity of particular cryptocurrencies, volatility of particular currencies, volatility of particular cryptocurrencies, economic risk factors, current currency exchange rates, or any other factors that may facilitate determining whether the conversion is optimal. For example, conversion engine 216 may determine that the conversion is optimal based on financial advantages that may be gained by the enterprise and/or customer 102. In this example, conversion engine 216 may consider financial factors such as currency exchange rates, transaction fees, and/or cryptocurrency prices to determine that the conversion will generate a financial advantage for the enterprise and/or customer 102.");
	RONCA at [0205] ("The electronic payment service may communicate validation data as part of a request to transfer funds or in response to a request to provide the validation data. Validation data may include validated tokens, credentials, and any other suitable data peer-to-peer engine 238 may use to confirm that the electronic payment service is a trusted system and/or to authorize the particular financial transaction. In some embodiments, the enterprise may verify that the validation data received from the electronic payment service matches validation data maintained by the enterprise before authorizing the financial transaction. If the validation fails, the enterprise notifies the electronic payment service and does not initiate the funds transfer.")
13.6	 and updating the threshold amount with the transaction manager based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments for the cryptocurrency transactions.
	RONCA at [0073] ("As another example, conversion engine 216 may determine whether the conversion is optimal based at least in part upon comparing price data of a particular cryptocurrency (requested by customer 102) to price data of other cryptocurrencies. For example, conversion engine 216 may compare a value of the particular cryptocurrency to a value of various other cryptocurrencies. If the value of at least one of the conversion engine 216 may determine that the requested conversion is not optimal.");
	RONCA at [0074] ("In certain embodiments, conversion engine 216 may determine whether the conversion is optimal based at least in part upon a set of conversion rules. Conversion rules may include any number of internal algorithms that may weigh various factors associated with exchanges 140, such as acceptance of various currencies and cryptocurrencies, speed of proof-of-work validation, reliability, consistency, average time to hold prior to confirming the conversion, and/or any other factor suitable for a particular purpose. For example, customer 102 may request to receive a quote for purchasing a certain amount of a specific cryptocurrency using a fiat currency. In response, conversion engine 216 may leverage an internal algorithm to determine the number of exchanges 140 to reference in order to determine a reliable and consistent exchange 140 (based on, for example, acceptance of the fiat currency to be used, availability of the desired cryptocurrency, optimal speed of proof-of-work validation, and/or average time to hold prior to confirming the conversion).").
	Neither SOLIS nor FORZLEY nor RONCA explicitly disclose: [updating the threshold amount] based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments [for the cryptocurrency transactions.].
	The calculation of a denial/failure rate . . . relative to a total number of denied of failed cryptocurrency payment, in one embodiment, is no more than the calculation of percentage of successful transactions out of total cryptocurrency transactions made at the transaction terminal.  SOLIS discloses the transaction terminal.  Both FORZLEY and RONCA involve a payment 
	As discussed at independent claim 1, if a transaction is deemed “not optimal,” as in the invention of RONCA, based on the fluctuation of cryptocurrency prices, then this finding is analogous to that of FORZLEY declining the transactions of an applicant when the level of authorization does not meet the transaction amount.  Where FORZLEY discloses declining transactions based on an authorization level correlated to a transaction amount, RONCA discloses identifying transactions as not optimal based on the volatility of cryptocurrency prices.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, when viewing that the only element missing between FORZLEY and RONCA is the explicit rule to decline transactions, that the transactions could be declined in view of FORZLEY.
	Indeed, RONCA explicitly discloses the customer being notified that the transaction is not optimal so as to refuse the transaction.  Where RONCA discloses that the transaction will be refused by the customer because it was notified to do so by the processor, then it follows in view of SOLIS and FORZLEY, that a processor that can determine a transaction should be suspended, can indeed suspend a transaction.  FORZLEY explicitly discloses doing this with a respect to 
	The remaining limitations of independent claim 13, are commensurate in scope with independent claim 1.  Namely, the transaction terminal, the wallet identifier for a wallet, a pending transaction identifier, a cryptographic network all involving steps for a completing a cryptocurrency transaction.  Claim 13 additionally recites a transaction manager, which is simply the application (API) that runs on the transaction terminal, involved with a method for deny[ing] any requests for cryptocurrency payments when a threshold amount for the term transactions prices is reached.
	FORZLEY fully discloses the threshold amount method of limitation 13.1, discussed above.  FORZLEY specifically makes reference to establish restrictions and thresholds for which transactions should be ceased, and specifically discloses ceasing transactions when a maximum amount is exceeded.  Thus, FORZLEY discloses the elements of claim 13 not disclosed by SOLIS except for the additional limitations disclosed by RONCA and discussed above.
	By this rationale, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction terminal and manager of SOLIS in view of FORZLEY, where those limitations of claim 13 are commensurate in scope with independent claim 1, to further include the cryptocurrency conversion, monitoring 

	Regarding claim 14, SOLIS discloses:
14.1	 updating the transaction history after the payment transaction is confirmed from the cryptographic network as having transferred a particular cryptocurrency associated with the payment transaction from a customer wallet to the wallet.
	SOLIS at [0049] ("Also established within the financial services of the present disclosure is a vault account 255 which may store electronic financial service codes 235 that represent stored values. From the vault account 255, it is also possible to send money, in accordance with peer-to-peer send procedures 260.")	
	SOLIS discloses a “vault account” which allows for the storing of tokenized payment information, which is simply a transaction history. Therefore SOLIS discloses all elements of claim 14, and this claim is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA..

	Regarding claim 15, FORZLEY discloses in full:
15.1	 updating further includes periodically checking, at predefined intervals of time, with the cryptographic network for a confirmation of a transfer from the customer wallet to the wallet using one or more of the pending transaction identifier and the wallet identifier.
parameters of the transaction one crypto-currency may provide an advantage over others such as lower fees, increased security, faster transfer, extensive reporting, government approval, or others.”);
	FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”).
	This claim is commensurate in scope with claim 11, but for depending from claim 13, and all elements are disclosed by FORZLEY as presented above.  “Checking for errors” and “verifying success on the crypto-currency block chain” are precisely the elements claimed by the present invention by reciting checking, at predefined intervals of time.  Furthermore, FORZLEY discloses the speed of transfer as one of the parameters of a cryptocurrency transaction.  Given, that FORZLEY discloses both predefined intervals of time as a variable in the transaction, and checking [. . .] with the cryptographic network to verify the transaction, FORZLEY discloses all elements of claim 15.  Therefore claim 15 is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

	Regarding claim 16, FORZLEY discloses in full:
16.1	 adjusting the threshold amount based on success rates with the cryptocurrency payments mined from the transaction history.
	FORZLEY at [0032] (“Once it is determined that this is a business transaction 314 then the value of the transaction will be evaluated against a threshold 320, for example $2,500. The exact limit may be chosen for business reasons by the payment processor or to ensure 
	Here, FORZLEY discloses adjusting the maximum transaction amount limit, the threshold amount, based on pre-defined risk levels to ensure regulatory compliance and success with large transaction amounts.  This fully discloses the elements of claim 16, and this claim is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

	Regarding claim 17, SOLIS discloses:
17.1	 hosting a wallet application that interfaces with the cryptographic network and includes the wallet on behalf of the transaction manager for access by the transaction manager during refund cryptocurrency transactions conducted at the transaction terminal.
	SOLIS at [0045] (“The present disclosure also contemplates the use of a payment processing platform 140, with which a client system may interact. Additionally, the various application services hosted on the web servers 111, 112 are understood to interface with the payment processing platform 140 to complete the requested transactions. Notwithstanding the specific reference to the I2C platform, however, it will be appreciated that any other suitable payment processing platform may be substituted without departing from the present disclosure.”).
	SOLIS does not disclose a refund cryptocurrency transaction.
	However, FORZLEY discloses a refund cryptocurrency transaction:
	FORZLEY at [0002] (“Currencies may be transferred from a payer to a payee for various reasons. A buyer may purchase goods or services from a merchant in person, via telephone or  to customers or suppliers, or making payments as part of an affiliate program with another business or individual.”).
	SOLIS discloses all elements of claim 17 but for the cryptocurrency transaction being a refund transaction.  Where the disclosure of SOLIS is modified by implementing a refund transaction as disclosed by FORZLEY, all elements of claim 17 are disclosed, and claim 17 is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

	Regarding claim 18, SOLIS discloses in full:
18.1	 linking a particular cryptocurrency used with the cryptocurrency payment to a customer record of a customer when the customer is identified during the given cryptocurrency payment by the transaction manager through a loyalty account assigned to the customer.
	SOLIS at [0012] (“Google Wallet is a mobile payment system developed by Google that allows its users to store debit cards, credit cards, loyalty cards,”; [0013] Apple's Passbook relies on scanning 2D barcodes to help users manage their movie, concert and airline tickets as well as loyalty cards and coupons for selected merchants.”)
	SOLIS at [0045] (“The present disclosure also contemplates the use of a payment processing platform 140, with which a client system may interact. Additionally, the various application services hosted on the web servers 111, 112 are understood to interface with the payment processing platform 140 to complete the requested transactions. Notwithstanding the specific reference to the I2C platform, however, it will be appreciated that any other suitable payment processing platform may be substituted without departing from the present disclosure.”);
	SOLIS discloses the token vault and transaction identifiers allowing for transaction history to be stored.  SOLIS further discloses payment processors with existing loyalty programs as “any other suitable payment processing platform” interacting with its tokenized payment.  Therefore SOLIS discloses all elements of claim 18, and this claim is rendered obvious by SOLIS in view of FORZLEY and further in view of RONCA.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NAGGAR US 20200258152 A1 [0095] At least one some of the implementation of the systems, methods, apparatus, and/or code instructions described herein address the technical problem of purchasing multiple types of cryptocurrencies. Using existing methods, each type of cryptocurrency requires a separate transaction issued to the exchange server and/or service site. For example, purchasing 4 coins of a certain amount (e.g., 30 Bitcoin, 10 Ethereum, 5 Dash, 5 Ripple coins) requires 4 transactions. The multiple transactions reduce the computational efficiency of the client terminal of the user issuing the transactions, the network that transfers the transactions, and the server(s) that execute the transactions, and/or remove the need for users to store and/or manage multiple personal wallet types required for different types of crypto currencies, as the universal wallet(s) store and/or manage different types of cryptocurrencies for multiple users without the user directly managing the universal wallet(s) themselves. For 
NONAKA US 20200234259 A1 [0039] The deposit amount managing method according to a second aspect of the invention includes the steps of: in response to a request from a terminal machine to which a remittance amount of value, a type of currency, and a bank account of a remittee are input, verifying the terminal machine by a deposit amount managing device, and if the request is valid, displaying an approval confirmation screen which causes an approval of the remittance amount and the type of currency to function as an execution of remittance; based on the approval at the terminal machine, receiving, by the deposit amount managing device, a request from the terminal machine for remitting the remittance amount in the type of currency to a bank account of the remittee; converting the type of currency of the remittance amount based on an exchange rate at 
ANSTEY US 20200111066 A1 [0087] In some embodiments, the Bitcoin transaction data analysis software 1006 may provide a convenient Application Programming Interface (API) for use by, e.g., law enforcement, governments, or Bitcoin users, executing their own software. For example, an API call may accept as a parameter a unique cryptocurrency transaction identifier (e.g. a Bitcoin hash) and may provide, as a result, an indication of the approximate geographic origin of a transaction of interest or a score indicative of a degree of risk, akin to a credit score, associated with the approximate geographic origin. The invoker of such an API call may use the result to flag suspect transactions as possibly fraudulent. Alternatively, a cryptocurrency user could possibly use the result of such an API call as a basis for rejecting a future transaction from an associated Bitcoin address or wallet. In this context, "rejecting" a transaction 
SAMUEL US 20190244207 A1 [0038] FIG. 1 illustrates an exemplary flowchart 100 outlining the operation of a system for the conditional transfer of an asset, such as a cryptocurrency, using a floating price floor (PF) and/or a floating price ceiling (PC), according to an embodiment of the present disclosure. In one embodiment, the system may comprise a processor for processing computer readable program instructions, such as programs, software, software application, script, or code. In one embodiment, the system be programmed to receive a request code to initiate transfer of cryptocurrency at a particular transaction price TP (110), retrieve a relative price RP data of the cryptocurrency at a particular time from a storage medium (120), and determine a floating price floor PF as an increment or a percentage of the relative price RP (130). In one embodiment, the system may be programmed to also determine a floating price ceiling PC as an increment or percentage of the relative price RP (140). [0039] One the one hand, if the system is not programmed to determine a floating price ceiling PC, then the system may proceed with determining if the transaction price TP is greater than the floating price floor PF (150). If the transaction price TP is greater than the floating price floor PF, then the system may be programmed to approve the transfer of the then the system may be programmed to deny transfer of the cryptocurrency at the particular transaction price TP (170). [0040] One the other hand, if the system is programmed to determine a floating price ceiling, then the system may proceed with determining if the transaction price TP is greater than the floating price floor PF and lesser than the price ceiling PC (180). If the transaction price TP is greater than the floating price floor PF and lesser than the price ceiling PC, then the system may be programmed to approve the transfer of the cryptocurrency at the particular transaction price TP (160). However, if the transaction price TP is less than the floating price floor PF or greater than the price ceiling PC, then the system may be programmed to deny transfer of the cryptocurrency at the particular transaction price TP (170).
FORZLEY US 20170228727 A1 [0062] One feature of this system is the service provider (merchant or financial institution) is not required to assume the risk of a fraudulent transaction. This is assumed by the payment processor. The plugin uses a software module called a "risk engine" that will confirm the user data and combine it with attributes of the transaction to evaluate the risk of the transaction to determine the complexity of the multi signature key to be used. Transaction attributes can include the identity and payment history of the payer and payee, the source and destination country of the transaction, the fiat or crypto currencies involved and their amount, the risk tolerance of merchants, financial institutions, currency exchanges, and governments involves, and a variety of other factors. The risk engine allows the user to enter the required information to evaluate the transaction and if it determines that it is a high-risk 
SHRIVASTAVA US 20140019352 A1 [0275] FIGS. 22B-C show logic flow diagrams illustrating example aspects of implementing purchase controls settings in some embodiments of the WIP, e.g., a Purchase Controls Settings ("PCS") component 2220. With reference to FIG. 22B, in some implementations, a user may desire to generate a purchase control setting to monitor and/or restrict transactions of a specific character from being processed by the WIP. The user may provide such an indication into a user device executing a virtual wallet application for the user, 2221. In response, the device 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.L./Examiner, Art Unit 3685